J-A29023-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    MARSHA GOULDING                            :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    SATISH JINDEL                              :
                                               :
                       Appellant               :   No. 625 WDA 2019


                 Appeal from the Order Entered, March 25, 2019,
               in the Court of Common Pleas of Allegheny County,
                    Family Court at No(s): FD 07-009307-004.


BEFORE:      BENDER, P.J.E., KUNSELMAN, J., and PELLEGRINI, J.*

MEMORANDUM BY KUNSELMAN, J.:                          FILED JANUARY 31, 2020

        In this protracted equitable distribution action, Father, Satish Jindel,

appeals pro se from the court’s order granting special relief to Mother, Marsha

Goulding, by requiring Father to take action on certain financial matters within

30 days. Upon review of the record and the parties’ briefs, we affirm.

        The parties have been involved in contentious divorce litigation since

2007.     They entered into an agreement resolving the distribution of their

marital assets, entitled “Final Equitable Distribution Order of Court by

Consent” (FEDOCC), in 2008. As part of this agreement, certain assets were

to be transferred to the children at the age of 18. The parties’ two children,

a son and a daughter, are now both over the age of 18.


____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-A29023-19



       The day after their daughter’s 18th birthday, October 10, 2018, Mother

filed a petition for special relief to compel an accounting and transfer of funds

to the children’s accounts. The trial court entered an order dated September

20, 2018,1 which directed Father to take action on four matters, summarized

as follows:

        (1) 2011 Tax Refund: Within 45 days, Father was ordered to
       give certain tax documents to Mother to confirm the money owed
       to Mother for certain increased taxes resulting from Father’s
       request in 2015 to claim the children as dependents on his 2011
       tax return instead of mother.

       (2) Son's BNY Mellon Bank Custodial Account and
       Ameritrade Account: Within 45 days, Father was ordered to
       execute documents necessary to transfer the funds from the son's
       BNY Mellon account and Ameritrade account.

       (3) 529 Account Held for Daughter: Father was ordered to
       execute documents necessary to transfer the funds into
       daughter's 529 account to one within the daughter's control within
       45 days of her 18th birthday.

       (4) Daughter's BNY Mellon Bank Custodial Account: Father
       was ordered to execute documents necessary to transfer funds
       from the daughter's BNY Mellon custodial account to an account
       controlled by the daughter within 45 days of her 18th birthday.

See Trial Court Opinion, 6/13/19, at 2; Order, 9/20/18. No appeal was taken

from this order.



____________________________________________


1 It is unclear to the Court why this order was not filed until October 11, 2018,
three weeks after it was dated. We note that the initial presentation of this
petition for special relief was scheduled for September 20, 2018. Nonetheless,
we refer to it as the September 20, 2018 order as the trial court and parties
have.


                                           -2-
J-A29023-19



      Before this order was filed, the trial court entered a separate order,

dated September 26, 2018, addressing matters 3 and 4. The court ordered

Father "to transfer the funds from the daughter's 529 account and BNY Mellon

account as listed in the parties' FEDOCC to appropriate accounts controlled by

the daughter within 45 days of her 18th birthday, and receipt of proper 529

and bank account numbers from the child, whichever is later." See id. at 3;

Order, 9/26/18.

      The parties were unable to comply with the trial court’s directives in

these orders without conflict.     Consequently, on March 20, 2019, Mother

presented another petition for special relief to transfer the 529 account and

obtain an accounting. The trial court again granted Mother relief in an effort

to implement the prior agreement. The following summarizes the updated

status of the parties’ obligations following this special relief order:

      (1) 2011 Tax Refund: Although Father provided the tax
      documents and affirmed the amount he owed, being $1,278.56,
      as previously ordered, it had not yet been paid to daughter; Father
      was ordered to pay that sum within 30 days.

      (2) Son's BNY Mellon Bank Custodial Account and
      Ameritrade Account: The transfer of the BNY Mellon account
      was completed. However, Mother delayed giving Father the
      necessary documents to transfer the Ameritrade account until
      shortly before presentation of the petition for special relief on
      March 20, 2019; Father was ordered to execute the documents
      within 30 days.


      (3) 529 Account Held for Daughter: Father argued that he
      should only have to transfer the original deposit amount of
      $24,050 made in 2008 for the daughter and should not have to
      do so until there was a determination that it served the daughter's
      best interests; Father was ordered to transfer the funds in the 529

                                       -3-
J-A29023-19


      account to daughter, which was clearly in her best interest since
      she had now begun college, and to execute documents necessary
      to make the transfer within 30 days.

      (4) Daughter's BNY Mellon Bank Custodial Account: As with
      the son, the transfer of this account was completed.

See Trial Court Opinion, 6/13/19, at 3-4; Order 3/25/19. Additionally, the

trial court denied each party’s request to hold the other in contempt, along

with Father's request for a hearing on his claim that Mother withdrew 529

funds without Father’s involvement. However, the trial court forbade Mother

from making any future withdrawals without an order of court. Id. at 4.

      Father now appeals from the March 25, 2019 order. The trial court did

not order a 1925(b) statement.

      Father raises five issues for our consideration, which we have reordered

for ease of disposition and rephrased as follows:

      1. Did the trial court err by ordering Father to execute documents
      to transfer the Ameritrade account to son when the documents
      were signed in the court’s presence on March 20, 2019, at the
      time of presentation of Mother’s petition for special relief.

      2. Did the trial court err by ordering that “[Father] execute any
      documents necessary to transfer the funds in the daughter’s 529
      account to a 529 account within the control of the daughter within
      30 days of this Order.”

      3. Did the trial court abuse its discretion by denying Father’s
      request to offset the accountant fees he incurred to obtain the
      2011 IRS refund.

      4. Did the Court err by denying a hearing for sanctions and
      damages resulting from mother’s failure to provide account details
      and withdrawal of funds from the 529 account owned by the
      Father on her own accord.

      5. Did the trial court abuse its discretion by denying Father’s
      request for sanctions against Mother for failing to provide account

                                     -4-
J-A29023-19


      details to Father so that he could transfer funds and for not timely
      seeking transfer of 2011 IRS refund.

See Father’s Brief at 3-5.

      In addressing Father’s first three issues, relating to the special relief

orders from the trial court, we note that we review such orders under an abuse

of discretion standard.

      Judicial discretion requires action in conformity with law on facts
      and circumstances before the trial court after hearing and
      consideration. Consequently, the court abuses its discretion if, in
      resolving the issue for decision, it misapplies the law or exercises
      its discretion in a manner lacking reason. Similarly, the trial court
      abuses its discretion if it does not follow legal procedure.

Lachat v. Hinchcliffe, 769 A.2d 481, 487 (Pa. Super. 2001) (citation

omitted). “‘An abuse of discretion exists when the trial court has rendered a

decision or a judgment which is manifestly unreasonable, arbitrary, or

capricious, has failed to apply the law, or was motivated by partiality,

prejudice, bias or ill will.’”   Prol v. Prol, 935 A.2d 547, 551 (Pa. Super.

2007)(quoting Pratt v. St. Christopher's Hosp., 824 A.2d 299, 302 (Pa.

Super. 2003), aff'd, 866 A.2d 313 (Pa. 2005)). When reviewing questions of

law in the context of an equitable distribution matter, our scope of review is

plenary. Prol, 935 A.2d at 552.

      In his first issue, Father argues that the trial court erred in ordering him

to execute documents for the son’s Ameritrade account in its March 25, 2019,

order because Father had already done so in court at the presentation of

Mother’s petition for special relief on March 20, 2019. According to Father,



                                       -5-
J-A29023-19



this demonstrates the trial court’s prejudice and inattention to Father’s

arguments. Father’s Brief at 6.

     Mother acknowledges that Father executed the necessary documents

during argument on Mother’s petition. Mother’s Brief at 3.

     In its opinion, the trial court suggested that this issue was moot. Trial

Court Opinion, 6/13/19, at 7.

     As a general rule, an actual case or controversy must exist at all stages

of the judicial process, or a case will be dismissed as moot. Pilchesky v.

Lackawanna Cnty., 88 A.3d 954, 964 (Pa. 2014). “An issue before a court

is moot when a determination is sought on a matter which, when rendered,

cannot have any practical effect on the existing controversy.” Printed Image

of York, Inc. v. Mifflin Press, Ltd., 133 A.3d 55, 59 (Pa. Super. 2016)

(some punctuation omitted).       Where an appeal is mooted by a change in

intervening facts or law, the appeal is subject to dismissal. Pilchesky, 88
A.3d at 964.

     Here, father has complied with his obligation to execute the necessary

documents for the son’s Ameritrade account.      Thus, this matter has been

resolved, and no actual controversy exists. Consequently, we dismiss this

issue as moot because there is nothing for us to decide.

     In his second issue, Father argues that the trial court erred by ordering

him to “execute any documents necessary to transfer the funds in the

daughter’s 529 account to a 529 account within the control of the daughter




                                      -6-
J-A29023-19



within 30 days of this Order”. Father’s Brief at 7. Father claims this was error

for several reasons.

      First, Father argues that the 529 account is his and not “daughter’s 529

account” as stated in the order; according to Father, the trial court

acknowledged this during motions, but nonetheless referred to it as

daughter’s. Therefore, the order is invalid and should be vacated. Father’s

Brief at 8.

      The trial court observed that this is a “meaningless semantical point.”

Trial Court Opinion, 6/13/19, at 7. The court explained that the 529 accounts

the parties established for the children have been referred to as the son’s or

daughter’s accounts throughout the litigation.      The FEDOCC entered on

October 2, 2008, which Father signed, referred to the 529 accounts for the

daughter and the son as the “Children’s Accounts.”          Id.   Moreover, in

correspondence to Mother explaining the benefit of him having the children as

dependents on his 2011 tax return, Father himself directly referred to the

accounts in the same way. Id. at 9.

      Based upon this explanation, we conclude that the trial court did not

abuse its discretion.

      Next, Father argues that he cannot transfer the funds into a “529

account within the control of the daughter” as directed in the September 20,

2018 order because Father has no knowledge of the account details.

According to Father, as with the September 20, 2018 order, the trial court




                                     -7-
J-A29023-19



again failed to direct Mother to provide necessary details about the account

so that he could accomplish this transfer. Father’s Brief at 8.

      In rejecting Father’s argument, the trial court explained:

      If Father needed information, he could have asked Mother’s
      counsel or presented a motion to this [c]ourt to compel the
      information. Instead, he wrote in . . . email correspondence to
      Mother’s counsel that because Mother’s counsel was late in getting
      back to Father, ‘I am done with this matter. I do not want to
      receive any more communication in this regard.’ . . . [I]f Father
      needed information, it was Father himself who stymied the efforts,
      and, as noted, Father could have asked this [c]ourt to compel the
      information. Mother’s purported delays do not alleviate Father’s
      obligations under the parties’ settlement agreement, and he has
      presented no authority to the contrary.

Trial Court Opinion, 6/19/19, at 10.

      Given this explanation, we conclude that the trial court did not abuse its

discretion.

      Father further contests the amount of money the court required him to

transfer to daughter. He argues that, although interest was earned and he

made additional contributions following the execution of the FEDOCC, the only

amount that he was obligated to transfer was the amount stated in the

FEDOCC, specifically $24,050.      According to Father, the trial court and

Mother’s counsel agreed with this, but in its order the trial court did not

exclude the additional contributions from the amount he was required to

transfer to daughter. Additionally, Father argues that the trial court erred in

failing to conduct a hearing to determine if the transfer of the funds in the 529




                                       -8-
J-A29023-19



account at this time would be in the daughter’s best interest. Father’s Brief

at 9-10.

       In rejecting this argument, the trial court explained that the FEDOCC,

which provided for the funding of this account, clearly provided that the

“proceeds in these accounts shall be used exclusively for the benefit of the

children.” The transfer of these funds was then addressed in its September

20, 2018 order. The trial court ordered that Father “execute any documents

necessary to transfer the funds in the Daughter’s 529 account” to daughter.

“There was no restriction that the transfer would entail anything less than the

full balance of the account.” Trial Court Opinion, 6/19/19, at 8.2 Moreover,

at the time of the September 20, 2018 order, the trial court had determined

that the transfer of the funds would be in the best interest of daughter. See

Order, 3/25/19, at 3. Since Father did not appeal that order, the trial court

maintains he waived this issue.          We agree.   Father cannot challenge the

amount he is required to transfer in this appeal. The order requiring him to

transfer funds was final on October 11, 2018. Father had until November 13,

2018 to appeal.3



____________________________________________


2 In other words, if Father chose to make additional contributions to this
account following the divorce, he did so at his own risk knowing the account
was to be transferred to daughter under the terms of the FEDOCC.

3 We note that the 30th day following entry of the order was November 11,
2018 was a Sunday and the next day was a holiday. Consequently, pursuant
to Pa.R.C.P 106(b), Father had until November 13, 2018 to file his appeal.

                                           -9-
J-A29023-19



      In his third issue, Father argues that the trial court abused its discretion

by denying Father’s request to offset the accountant fees of $500 he incurred

to obtain an IRS refund for the 2011 tax year as the trial court did for Mother

in its February 19, 2015 order. Additionally, he argues that, in its March 25,

2019 order, the trial court failed to direct Mother to provide the necessary

account information so that he could deposit the refund as required. Father’s

Brief at 13.

      In rejecting this argument, the trial court explained that it issued the

February 19, 2015 order to allow “Father to go back and claim the children as

dependents on [his] 2011 return, and the consequences of that pursuit. By

its terms, the Order allowed Father to make the claim as long as he paid the

costs of preparation of Mother’s return. . . . The Order, to which Father

consented, made no mention [of] Father’s accountant fees.”            Trial Court

Opinion, 6/19/19, at 6. The trial court again noted that Father never asked

for the information. Id. at 11 (emphasis added).

      Notably, the February 19, 2015 order was a consent order agreed to by

the parties and signed by the court. No appeal was taken therefrom. Father

only now raises the issue of offsetting his accountant fees in response to

Mother enforcing his obligation to pay the refund as agreed under that order.

Again, Father failed to timely raise the issue of his accountant fees. Therefore,

he waived this issue.

      As to Father’s complaint that the trial court did not direct mother to

provide the necessary information so that Father could comply with the order

                                     - 10 -
J-A29023-19



that he deposit the funds into daughter’s account, the trial court resolved the

matter by directing Father to “pay” the refund rather than “deposit”, making

the account information unnecessary and giving Father additional time to

comply. Order, 3/25/19, at 4. In doing so, we conclude that the trial court

did not abuse its discretion.

      Turning to Father’s fourth and fifth issues, which challenge the trial

court’s denial of contempt and sanctions, we note that our standard of review

is as follows:

      This Court will reverse a trial court's order denying a civil contempt
      petition only upon a showing that the trial court misapplied the
      law or exercised its discretion in a manner lacking reason.

MacDougall v. MacDougall, 49 A.3d 890, 892 (Pa. Super. 2012)(citations

omitted).

      Essentially, father argues that the trial court erred in refusing to impose

sanctions against mother because she: 1) failed to provide account

information to transfer the 529 funds to daughter, and instead, withdrew the

funds herself without Father’s involvement; and 2) failed to provide account

information and timely seeking transfer of the 2011 IRS refund in a timely

manner. Father’s Brief at 13.

      In addressing the issue of sanctions, the trial court noted that each party

asked for sanctions against the other party. However, the trial court declined

to impose sanctions against either party. Both parties had failed to comply

with the relevant orders. Order, 3/25/19, at 4; Trial Court Opinion, 6/19/19,



                                     - 11 -
J-A29023-19



at 5. In the order now appealed, the trial court sought to clarify the parties’

obligations in an effort to bring finality to this matter. Order, 3/25/19, at 4.

Moreover, the trial court opined that there was nothing to be gained by

ordering sanctions against either party, particularly so, given that this lengthy

litigation was presumably near its end. Trial Court Opinion, 6/19/19, at 11-

12.

      Considering this explanation, we conclude that the trial court did not

misapply the law or exercise its discretion in a manner lacking reason when it

denied Father’s request for sanctions.

      Order affirmed. Jurisdiction relinquished.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/31/2020




                                     - 12 -